Antenne de GUCE KinshasafGombe

Registre du Commerce et du Crédit Mobilier (RCCM

Extrait du Registre du Commerce et du Crédit Mobilier
à au 14/08/2020
IDENTIFICATION DE LA SOCIETE

Dénomination sociale : TERRA MINING

Numéro RCCM D'KNG/RCCM/20-B-01598

Date immatriculation RCCM : 14/08/2020

RENSEIGNEMENTS RELATIFS À LA PERSONNE MORALE

Forme juridique : Société à responsabilité limitée pluripersonnelle (SARL)
Capital social 977000 CDF

Adresse du siège social 0, av. HAUT CONGO, C/Gombe, V/Kinshasa, P/Kinshasa

Secteur d'activité principal Industrie extractive

Activité principale : Extraction minéraux non métalliques N.C.A.
Durée

Origine

Date début exploitation

Nombre d'associés ou actionnaires
Constitution - dépôt de l'acte constitutif: GUCE Kinshasa/Gombe

RENSEIGNEMENTS RELATIFS AUX DIRIGEANTS
+ MEZHEBOVSKY MEIR, née) le 07/02/1967 à ISRAEL, IL - Gérant

RENSEIGNEMENTS RELATIFS AUX ASSOCIES
+ SOCIETE TERRA MINERALS LTD représenté par MEZHEBOVSKY MEIR, né(e) le 07/02/1967 à ISRAEL,
L
< KIYOMBO BARUANI JULES, né(e) le 24/11/1980 à KALEMIE, CD
+ MWILAMBWE NGOI FLORA, né(e) le 07/07/1975 à LUBUMBASHI, CD

RENSEIGNEMENTS RELATIFS AUX COMPTES ANNUELS
NEANT
RENSEIGNEMENTS RELATIFS AUX SURETES
NEANT (Non déclaré sur le système informatique RCCM au 14/08/2026)

Fin de l'extrait
